UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 17erl137 (JGK)
ASIM HAMEEDI ET AL, ORDER

Defendants.

 

JOHN G. KOELTL, District Judge:
The parties are directed to address the following
questions:

1. What is the proper standard for calculating forfeiture
in this case? What is the proper standard for
calculating restitution in this case?

2. What is the proper amount of forfeiture in this case?
What is the proper amount of restitution in this case?
Why?

3. Is the amount of restitution and forfeiture the same
in this case?

The parties should respond with supporting law by December
31, 2019. The parties should reply by January 3, 2020.
SO ORDERED.
Dated: New York, New York SQ, 6 uke
December 23, 2019 L
7 John G. Koeltl
onthe States District Judge

 
